Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 25 November 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
Boston Novbr: 25 1806

As I know no subject is half so agreeable to you as the Children, I hasten to write you, that they are well, that George attends pretty steadily to his french, though with some reluctance, and John goes to school and is very anxious to overtake George in French, that Papa may bring him a horse. the School Mistress is much delighted with John, she is Cousin to Miss Hanah Adams Mr. T Greenleaf was in Town to day and came to see us, your family were all well but Mrs. T. B who is again sick of the Rheumatism—I have seen Mr. Shaw but twice since you left us He is much occupied in attending his friend Walter who is very ill.
I have not a word to communicate as I have seen no one but Mr. W. Pain and Mr. S. Higginson who you know is always kind enough to take forlorn Damsel’s under his protection Mr. J. Gore and J Hale likewise visited us but we were out Caroline accompanied Mr. & Mrs. H. to a Ball to which Mr. Gore came in Person to invite us—
A general now in Boston says he was offer’d the command of an army in the W. Country. this is report
I see by the Papers that Poor Madame B. has lost her Husband I pity her from my heart this however is a misfortune which she must have expected
We are anxious to hear from Mrs. Smith I wish very much to know if she has recieved any late News of her Son in whose fate I feel the sincerest interest I shall write her very soon. Not one of my old friends have yet been near us not even the Welch’s or Otis’s—
Pray remember me to Mrs. Tracy Dana &c and to the Quincy and Cranch families we expect if Shaw does not disappoint us to send the Box and your Boots if possible next Week—
Adieu my best beloved friend I already long for your return though not in a situation to make this desire dangerous but so it is I can neither live with or without you and am sincerely and affectionately
L. C. A.
P.S. Remember me affectionately to all the family and tell them we have  not heard from them since the 30th.

